ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the AFCP 2.0 filed 20 July 2021 for the application filed 10 December 2018 which claims foreign priority to FR176956 filed 11 December 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 23 July 2021 as follows: 
Claim 5 (Cancelled)
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 20 July 2021, with respect to claims 1-4 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-4 have been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a leg that is movable between a retracted positon and a deployed position in which the leg is held stationary by means of a strut held in an aligned position by a stabilizer member comprising two links, one of which is hinged to the structure of the aircraft, the method including using a single drive actuator for raising the undercarriage from the deployed position to the retracted position, wherein the single drive actuator is only coupled to the leg and to the stabilizer member, the method comprising: on being activated the single drive actuator begins by causing the stabilizer member to unlock and then moves the undercarriage leg to the fully retracted position” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-4 depend from claim 1 and are therefore also found allowable.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/29/2021